DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 8, third paragraph, filed 01/29/2022, with respect to claims 1, 9, and 16 have been fully considered and are persuasive.  The rejection of claims 1, 9, and 16 has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, 5 – 10, 13 – 16, and 18 – 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 01/29/2022)

With respect to claim 1 the prior art discloses An image sensor comprising: 

a plurality of pixel readout lines coupled to respective pixels; 
a multiplexing circuit coupled to the pixel readout lines; 
a plurality of analog-to-digital converters (ADCs) coupled to the multiplexing circuit.

However, the prior art does not teach or fairly suggest and a controller configured, in each of a plurality of readout time slots, to direct the multiplexing circuit form a respective plurality of readout paths for a group of pixels associated with the readout time slot, each readout path to pass a respective pixel readout signal from a respective one of the group of pixels to a respective one of the ADCs via a corresponding one of the pixel readout lines for concurrent signal conversion, the group of pixels associated with each readout time slot consisting of only a portion of the pixels from any single row of the pixel array.

With respect to claim 9 the prior art discloses A method of operating an image sensor comprising a pixel array having a plurality of pixels arranged in rows and columns, the method comprising: 
coupling a plurality of pixel readout lines to respective pixels; 
coupling the plurality of pixel readout lines to a multiplexing circuit; 
coupling a plurality of analog-to-digital converters (ADCs) to the multiplexing circuit.



With respect to claim 16 the prior art discloses A method of reading out a pixel array having a plurality of pixels arranged in rows and columns, the method comprising: 
in each of a plurality of readout time slots associated with reading out pixels of at least a first row of a pixel array.

However, the prior art does not teach or fairly suggest forming a respective plurality of readout paths for a group of pixels associated with the readout time slot, each readout path to pass a respective pixel readout signal from a respective one of the group of pixels to a respective one of a plurality of analog-to-digital converters (ADCs) via a corresponding pixel readout line coupled to the pixel, the group of pixels associated with each readout time slot including a respective subset of one or more pixels of the first row of the pixel array; 
reading out the respective pixel readout signals for the group of pixels to the plurality of ADCs via the formed respective plurality of readout paths;  
and concurrently converting the read-out pixel signals to obtain digital representations of the read-out pixel signals by the ADCs.

Dependent claims 2, 5 – 8, 10, 13 – 15, and 18 - 25 are allowable for at least the reason that they depend on allowable independent claims 1, 9, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696